DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on January 7, 2021.  Claims 21-29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vale et al. (US 2015/0359547, hereinafter Vale).
Concerning claim 21, the Vale et al. prior art reference teaches an apparatus for retrieving foreign substances within a patient, wherein the device is capable of additionally being used to retrieve medical devices, depending on the specific medical device (Figures 1-3), the apparatus comprising: an elongate shaft (Figure 3; 21); a funnel shaped braid structure (Figure 3; 27 | [¶ 0064], outer membrane may be a woven/braided structure) having a distal portion folded back inwardly to form a distal opening (Figure 3; 22) and a flap (Figure 3; 26); and a plurality of support elements configured to support the funnel-shaped braid structure (Figure 3; 25, struts of the frame structure may be interpreted as support elements), wherein each of the plurality of the elongate support elements is coupled to the elongate shaft and extends to the distal opening (Figure 3; 25, the support members form the framework, which connects to the shaft at the proximal end and defines the distal opening such as in Figures 8-9 or Figure 19).
Concerning claim 22, the Vale reference teaches the apparatus of claim 21, further comprising an elongate sleeve configured to be advanced over the elongate shaft and the funnel-shaped braid structure (Figure 4; 31).
Concerning claim 23, the Vale reference teaches the apparatus of claim 21, wherein the flap forms a proximal opening, the proximal opening being smaller than the distal opening (Figure 3; 22, 26, distal opening formed at 22 is larger because it may be defined by the outers surface of the framework, while the proximal opening is defined by flap 26 which is within the interior of the framework).
Concerning claim 24, the Vale reference teaches the apparatus of claim 24, wherein the plurality of elongate support members are interposed between layers of the braid structure (Figure 3; distal end of framework 25 is interposed between layers formed by the outer cover 23 and the flap 26 formed by the fold over the distal end).
Concerning claim 26, the Vale reference teaches the apparatus of claim 21, wherein the framework formed by the plurality of elongate support elements comprises a distal and a proximal end, wherein the proximal end is coupled to the shaft (Figure 3; 21), and wherein the distal end is wider than the proximal end (Figure 8b; the framework tapers outward to form a funnel structure, with the distal end being wider than the proximal end).
Concerning claim 27, the Vale reference teaches the apparatus of claim 26, wherein the distal end of the plurality of elongate support elements comprises a zig-zag surface (Figure 8b; the terminal crowns of the framework formed by the support elements defines a zig-zag surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (US 2015/0359547, hereinafter Vale) in view of Murray, III et al. (US 8,512,401, hereinafter Murray).
Concerning claim 25, the Vale reference teaches the apparatus of claim 21, wherein the reference teaches that the funnel-shaped braid structure may comprise multiple layers ([¶ 0150]), but does not specifically define four layers.
The Murray reference teaches a retrieval device having a funnel shaped outer covering (Figure 3C; 62) supported by support members (Figure 3C; 66), wherein the reference teaches that the outer covering may be single layer, dual layer, or multi-layer (Column 8, Lines 41-63), wherein the distinction of multi-layer from dual layer suggests that a multi-layer may be three or four layers, given if it were confined to three layers, the reference would have cited single, dual, or triple layer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the funnel-shaped braid structure of the Vale reference be four layers, given the Murray reference suggests that multi-layer may be up to four layers (Murray; Column 8, Lines 41-63).

Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Hart reference (US 5,971,938) teaches a funnel shaped retrieval device including a fold back inwardly to form a distal opening and a flap (Figure 7; 108); the Ravenscroft reference (US 6,156,055) and the Grayhack et al. reference (US 4,611,594) teach devices including funnel shaped coverings and longitudinally extending elongate support members; the Saadat et al. reference (US 11,376,028) teaches a retrieval device including a funnel shaped braided structure having a distal portion folded back inwardly to form a flap (Figure 2C&D) and a plurality of elongate support members (Figure 2B), but the effective filing date is after the effective filing date of the claimed invention; the McCartney reference (US 2006/0247572) teaches an apparatus for the retrieval of a filter device, wherein the device includes elongate support members including hooks at the distal end (Figure 4B); the Zi et al. reference (US 2015/0366650) teaches a retrieval device including a shaft, a funnel shaped braid including a flap, and a plurality of elongate support elements (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/14/2022